Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910091394.9, filed on 10/05/2019.
Oath/Declaration
4.	Oath/Declaration as file 08/28/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the last short circuit to construct features sets…" in lines 8-9 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. There is no prior disclosure of a “short circuit” earlier in the claim.
8.	Claim 1 recites the limitation "… and then inputting into an SVM model for classification learning …" in lines 11-12 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what SVM stands for in the claim. The specification does disclose that SVM stands for “Support Vector Machine”; Applicant should clarify what “SVM” stands for in the claim.
9.	Claim 1 recites the limitation "… carrying out hierarchical cross-validation to determine the accuracy, precision, and recall of diagnosis results …" in lines 13-14 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. There is no prior disclosure of a “accuracy, precision, and recall” earlier in the claim.
10.	Please make the proper corrections.
Allowable Subject Matter
11.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance:
13.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…step 2: calculating root-mean-square errors of normalized permutation entropy, wavelet entropy and average of subordinate monitoring indicators of the 9n position subsamples 
14.	Claims 2-7 are also allowed as they further limit allowed claim 1.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hua et al. US 2020/0200813 - The method involves obtaining three root-mean-square errors corresponding to sub-sample current.
He et al. US 2021/0048487 - The method involves establishing a winding equivalent circuit. Transfer function of the winding equivalent circuit is calculated. 
Yacout et al. US 2013/0132001 - The present tool and method relate to device fault detection, diagnosis and prognosis. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867